Citation Nr: 0738044	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-41 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for residuals of left 
wrist fracture.

5.  Entitlement to service connection for residuals of a nose 
fracture.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for vision loss.

8.  Entitlement to service connection for residuals of dental 
trauma.

9.  Entitlement to service connection for residuals of right 
great toe injury.
10.  Entitlement to a rating in excess of 40 percent for a 
ventral hernia.

11.  Entitlement to a rating in excess of 30 percent for 
nephrolithiasis.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1988.  This appeal is before the Board 
of Veterans' Appeals (Board) on appeal from December 2003 and 
July 2005 rating decisions by the Columbia, South Carolina, 
and Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Offices (RO)s.  In July 2007 a Travel Board hearing 
was held before the undersigned at the Cleveland RO.  A 
transcript of that hearing is of record.

The veteran's claim for service connection for diabetes 
mellitus is based on his alleged exposure to Agent Orange 
during military service.  He has also claimed that his heart 
disease may be related to his diabetes mellitus and that his 
vision loss may be at least in part due to diabetic 
retinopathy.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed that decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  Once a final decision 
is reached on appeal in the Haas case, the adjudication of 
any cases that have been stayed will be resumed.  The 
veteran's claims for service connection for diabetes 
mellitus, heart disease, and vision loss, are subject to this 
stay, and their adjudication therefore must be deferred, and 
will be the subject of a later decision.

The issues of entitlement to service connection for a right 
hand disability, residuals of left wrist fracture, residuals 
of nose fracture, a back disability, and residuals of right 
great toe injury, for entitlement to a rating in excess of 40 
percent for ventral hernia, entitlement to a rating in excess 
of 30 percent for nephrolithiasis on an extraschedular basis, 
and for TDIU, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have a dental disorder that 
is a residual of dental trauma in service.

2.  The veteran's nephrolithiasis is manifested by recurrent 
kidney stone formation requiring drug therapy.


CONCLUSIONS OF LAW

1.  Service connection for residuals of dental trauma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A schedular rating in excess of 30 percent for 
nephrolithiasis is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, 
Diagnostic Code 7508 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

October 2002 and February 2004 letters (prior to the 
decisions on appeal) informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised in an April 2004 letter to submit evidence in his 
possession.  A July 2006 supplemental statement of the case 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has not identified any pertinent records that are 
outstanding.  He was provided VA examinations in conjunction 
with his claim for an increased rating for nephrolithiasis in 
April 2003 and January 2005.  He has not been provided a 
dental examination; however, the claim of service connection 
for residuals of dental trauma is being denied as a matter of 
law.  Thus, further factual development is unnecessary.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II.  Service Connection for Dental Trauma

The service medical records (SMRs) reveal that teeth numbers 
1 and 16 were extracted in early August of 1983 as being 
uncleansable.  There is no evidence in the service medical 
records of any dental trauma.  On October 1984 examination, 
the veteran was categorized in Class 3, dentally qualified.  
There is no evidence that he was a prisoner of war (POW).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth or periodontal disease.  
38 C.F.R. § 3.381.  As neither condition is recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted, the veteran's claim is not 
warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not 
a disability for compensation purposes).  Service medical 
records do not reflect that any dental treatment the veteran 
received in service was due to trauma in-service or due to 
combat injury.  Additionally, there is no evidence that the 
veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  
Service connection for missing teeth and periodontal disease 
for compensation purposes is not legally permitted, and to 
that extent, as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As was noted, there is no evidence of dental trauma in-
service which resulted in residuals, additional loss of 
teeth, malunion or nonunion of the maxilla, or loss of body 
of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 
38 C.F.R. 4.150, Codes 9913-9916.  Consequently, there is no 
basis for establishing service connection for residuals of 
dental condition for compensation purposes.

The veteran may wish to contact the VA dental clinic for 
further information regarding outpatient dental treatment.

III.  Increased Rating for Nephrolithiasis

Background

Service connection for nephrolithiasis was granted in a 
December 2003 rating decision.  A 30 percent rating was 
assigned from October 2002.

On April 2003 VA examination, the veteran reported that he 
had passed four stones that year and was currently having 
symptoms of a stone.  He reported blood in his urine.  He 
indicated that he had been hospitalized three times, had 
often sought treatment in the emergency room for pain, and 
took Vicodin for treatment of his kidney pain.  

On VA examination in January 2005, the veteran denied any 
significant disability from kidney stones.  Zyloprim was 
prescribed.  The examiner described the veteran's 
nephrolithiasis as asymptomatic.

In May 2003, the veteran underwent right ureteroscopic 
Holmium laser lithotripsy and right ureteroscopic stone 
extraction.  A renal ultrasound in June 2003 noted bilateral 
nonobstructing nephrolithiasis.  Repeat study in January 2005 
again showed no obstructions.

A June 2006 treatment note indicated that the veteran passed 
a stone "on average monthly."  He did not come to the 
clinic unless he had a jagged stone and was unable to get 
pain relief.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The current 30 percent rating is the maximum schedular rating 
available for nephrolithiasis.  Nephrolithiasis (recurrent 
kidney stones) may be rated as hydronephrosis, except 
(emphasis added) when recurrent kidney stone formation is 
occurring which requires one or more of the following:  Diet 
therapy; drug therapy; invasive or non-invasive procedures 
more than two times per year.  In this case, the veteran has 
recurrent stone formation which requires drug therapy, thus 
the schedular 30 percent rating is warranted.  38 C.F.R. § 
4.115b, Code 7508.  

If the veteran's nephrolithiasis were to be rated as 
hydronephrosis, renal dysfunction could be considered.  38 
C.F.R. § 4.115b, Code 7509.  However, as the veteran's 
nephrolithiasis falls within the specific criteria for the 30 
percent maximum rating under Code 7508, there is no basis for 
considering a higher rating based on renal dysfunction,.  
Accordingly, a close review of the record does not reveal any 
distinct period during which a higher schedular rating for 
nephrolithiasis was warranted.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The matter of 
entitlement to a rating in excess of 30 percent for 
nephrolithiasis on an extraschdular basis will be addressed 
in the remand below.


ORDER

Service connection for dental trauma is denied.

A schedular rating in excess of 30 percent for 
nephrolithiasis is denied.


REMAND

As the 30 percent rating currently assigned for the veteran's 
nephrolithiasis is the maximum schedular rating for such 
disability, the record raises the question of whether 
referral for extraschedular consideration may be warranted.  
It is unclear from the record whether the veteran's frequent 
kidney stones cause marked interference with employment or 
require frequent hospitalization.  Initial consideration of 
this matter by the RO is necessary. 

The veteran claims service connection for a right hand 
disability, residuals of a left wrist fracture, residuals of 
nose fracture, a back disability, and residuals of right 
great toe injury.  His SMRs reflect that his right hand was 
treated with a splint in 1969; that he was treated for a 
closed fracture of the left wrist in 1974; that he was 
treated for lumbosacral sprain in 1981; and that he injured 
his right foot in 1982.

Records indicate that the veteran was injured in August 2005 
when he had to jump out of the way of an automobile.  He 
reported low back pain following the incident, and an October 
2005 treatment record noted degenerative disc disease of the 
lumbosacral spine.  The veteran has provided a statement from 
an osteopath indicating that the veteran had ongoing 
complaints related to inservice injuries.  He has not been 
provided with a VA examination to determine whether he has 
current residuals of the injuries in service.  

Regarding the claim for an increased rating for ventral 
hernia, the next higher (100 percent) rating requires that it 
be massive, persistent, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  A January 2005 VA examination noted no residuals 
of ventral hernia.  However, a May 2006 VA examination found 
"evidence of diastasis rectus with a palpable defect of the 
abdominal muscles."  These findings are insufficient for 
ratings purposes.  Thus, another examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any development 
deemed necessary, the RO should make a 
determination whether referral of the 
claim for a higher rating for 
nephrolithiasis to the Under Secretary for 
Benefits or to the Director of 
Compensation and Pension for extra-
schedular consideration under 38 C.F.R. § 
3.321(b)(1) is warranted.  

2.  The RO should also arrange for a VA 
orthopedic examination to determine the 
nature and probable etiology of any 
disability of the veteran's right hand, 
left wrist, nose, low back, and right 
great toe.  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Upon examination of 
the veteran and review of the claims file, 
the examiner should opine whether the 
veteran at least as likely as not (i.e., 
50 percent or better probability) has a 
chronic disability of his right hand, left 
wrist, low back, or right great toe 
related to service, and specifically to 
the injuries/findings in service noted 
above.  The examiner should specifically 
note any findings consistent with a nasal 
fracture.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine the current 
severity of his ventral hernia.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination; any indicated studies of 
tests should be completed; and all 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner is asked 
to address the following questions:

(a).  Is the veteran ventral hernia best 
described as massive and persistent?

(b).  Is the veteran's ventral hernia 
manifested by severe diastasis of the 
recti muscles; or, extensive diffuse 
destruction; or, weakening of the muscular 
and fascial support of the abdominal wall?  
If so, specify whether the associated 
manifestations would render the veteran's 
ventral hernia condition inoperable.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  The RO should then re-adjudicate these 
claims (as well as whether TDIU is 
warranted).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


